Citation Nr: 1019128	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
right leg disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right leg disability, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In March 2009, the Board remanded the issues on appeal, as 
well as granted an increased rating for the Veteran's 
service-connected right leg disability on a schedular basis.  
In April 2009, pursuant to the March 2009 BVA decision, the 
Appeals Management Center (AMC) in Washington, D.C. increased 
the Veteran's service connected right leg injury disability 
rating to 20 percent.  An effective date of September 29, 
2003, the date of claim, was implemented.  As such, no claim 
regarding the disability rating of his right leg, on a 
schedular basis, is in appellate status at this time.  

A claim for a total rating based on individual 
unemployability (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to 
assist also includes a duty to provide a medical examination 
or obtain a medical opinion when it is deemed necessary to 
make a decision on the claim. 

The Board has reviewed January 2004 and November 2006 VA 
medical examinations undertaken to address the Veteran's 
right knee claim.  However, the Board finds that the medical 
examinations do not contain sufficient detail to decide the 
claim on appeal.  

First, the January 2004 VA medical examination does not 
contain an opinion evaluating the relationship, if any, 
between his right knee and service-connected right leg 
disability.  Further, the examiner's conclusion that the 
Veteran "may have sustained a ligamentous injury in his knee 
during his original [in-service] injury which certainly could 
lead to degenerative arthritis," is speculative in nature. 
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).
	
Further, a November 2006 VA examination which addresses the 
Veteran's secondary service-connection claim, did not 
adequate consider whether the Veteran's service-connected 
right leg aggravated his right knee.  See 38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Court has held that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(noting that once VA provides an examination to a Veteran, VA 
has a duty to ensure that the examination is adequate for 
evaluation purposes).  

Further, pursuant to the March 2009 BVA Remand, inpatient 
hospitalization records were obtained regarding the Veteran's 
in-service hospitalization at the 8th field hospital in 
Vietnam and at the Army Hospital at Camp Zuma Japan.  As 
these records were just obtained, they were not considered in 
the previous VA medical opinions. 

The Board finds that a supplementary examination addendum is 
necessary in order to both consider the recently obtained in-
service hospitalization records and to render a more thorough 
opinion regarding the Veteran's secondary service connection 
claim.

Further, a review of the record reveals that the applicable 
secondary service connection VCAA notice has not yet been 
sent to the Veteran.  As such, corrective VCAA notice must be 
sent.

Finally, the Board finds that the Veteran's claim for 
entitlement to a rating in excess of 20 percent for a right 
leg disability, on an extra-schedular basis, is inextricably 
intertwined with his claim of service connection for a right 
knee disorder.  Therefore, the issue will be held in abeyance 
pending completion of the development discussed below.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for a right knee 
disorder, on a direct basis and as 
secondary to the service-connected right 
leg disability.  Such notification must 
include the criteria necessary to 
substantiate this service connection claim 
on both direct and secondary basis.  

2.  Thereafter, an attempt should be made 
to return the Veteran's claims folder to 
the same examiner who provided the 
November 2006 VA examination, so that he 
may amend the examination report to 
provide an opinion concerning the 
Veteran's secondary service connection 
claim, after considering the newly 
obtained in-service hospitalization 
records.  If that examiner is no longer 
available, the Veteran should be scheduled 
for a new VA examination.

In either case, the November 2006 
examiner, or new examiner, must provide an 
etiology opinion regarding the Veteran's 
right knee disorder.  The examiner must 
review the Veteran's claims folder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's right knee disorder is 
caused by, or aggravated by, his service-
connected right leg disability, or is at 
least as likely as not (a 50 percent 
probability or greater) casually related 
to service.

If the examiner must resort to speculation 
to answer any questions, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner must indicate in 
the examination report that the claims file 
was reviewed.  

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



